DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:  “Outdoor Grill with an Air Fryer Apparatus”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over He (US 10638882 B1), and in view of Scott (US 20220018539 A1) and further in view of Civilla (US 20150159773 A1).

He discloses:

Regarding Claim 1, A cooking apparatus comprising: a cart comprising a control panel and plates (See annotated Fig. 1 below where the examiner labeled the control panel and plates) connected to the control panel to provide a compartment (See annotated Fig. 2 below where examiner label originally not label the compartment), wherein the control panel (See annotated Fig.1 below where examiner label originally not label the control panel) comprises an opening (See annotated Fig. 2 below where examiner label the compartment and opening); 

    PNG
    media_image1.png
    651
    711
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    441
    media_image2.png
    Greyscale

a casing (126, See in Fig. 8) comprising an open top (See annotated Fig. 5 below where examiner label the open top), wherein the casing (126) is inserted in the compartment in a non-movable manner (examiner interprets “non-movable manner” as the casing is fixed to a body of the main component. The main component refers to as the body frame of cooking apparatus. Although the compartments may pull out of the body frame, the body frame remains as non-movable structure. The compartments are identified as (100A, 100B, 100C));


    PNG
    media_image3.png
    485
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    374
    486
    media_image4.png
    Greyscale


a top plate (124) covering the open top (See Fig. 5 above) of the casing (126, See in Fig. 8) to provide a frying chamber (104A, 104B, 104C) in the casing (126), wherein the frying chamber (104A, 104B, 104C) comprises an entrance in communication (examiner interprets “entrance in communication” as at each frying chamber has its own entrance to insert or pull out of the compartment. Therefore, the insertion location is defined as an entrance that is in communication with the drawer(128) of the frying chamber.) with the opening of the control panel (See annotated Fig. 1 below where examiner label the control panel); 

    PNG
    media_image5.png
    628
    656
    media_image5.png
    Greyscale
   

    PNG
    media_image6.png
    520
    806
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1144
    899
    media_image7.png
    Greyscale



a protuberance (See annotated Fig.3 above where examiner label the protuberance) formed on a central portion (examiner interprets “a center portion of the top plate” as displayed in Fig. 1 and 3 above where the protuberances are in line with the center of the top plate, as defined in applicant’s specification, best shown in Figures 1 and 2 of the specifcation.) of the top plate (124); a fan (116B) located under the protuberance (According to the dictionary definition “a fan” is an instrument for producing a current of air such as to blow or breathe upon. https://www.merriam-webster.com/dictionary/fan , accessed 12/8/2022. Therefore, examiner interprets a blower  as “a fan”. It is located a step below the top plate. Based on the annotated Fig. 4, it is shown that a fan is not an above or at the same level of the top plate. A fan is located below the motor and indirectly under the top plate. See Fig. 4 below where examiner label the elements.); 

    PNG
    media_image8.png
    576
    680
    media_image8.png
    Greyscale

a motor (116M) connected to the fan (116B) and supported on the protuberance (See Fig.2 above where examiner label originally not label the protuberance); a burning can (102, See in Fig.4 above) attached to the top plate (124, See in Fig. 4 above) out of the casing (126, See in Fig. 8 below) in a non-movable manner; 

    PNG
    media_image4.png
    374
    486
    media_image4.png
    Greyscale


He teaches invention above and is silent on a connective pipe comprising an end connected to the protuberance and another end connected to the burning can.

He further teaches a burner (110) comprising an end connected to the burning can (102); 

Scott teaches:

a connective pipe (19A-19D, para[0058]) comprising an end connected to the protuberance (16A-16D, para[0059]) and another end (examiner interprets “another end” as the end that is connected to the chamber. See annotated Fig. 2 below where examiner label the two ends.) connected to the burning can (32); 

    PNG
    media_image9.png
    556
    485
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He as described in Scott such as including connective pipe that is connected to the knob and the casing. Therefore, it would be clear that how the knob is controlling the heat intensity. The modification allows user to effectively manage the cooking device heat intensity.   

He teaches invention above and is silent on a valve connected to another end of the burner ; a power knob connected to the valve and located out of the control panel; and an igniter connected to the burning can in the vicinity of the burner , wherein the power knob is operable to actuate the igniter.  

Civilla teaches:

A valve (301, See in Fig. 2A below where examiner label the valve) connected to another end of the burner (Line 1-8 , para[0023], See in Fig. 2A); a power knob (102) connected to the valve (301) and located out of the control panel (205); and an igniter (examiner interprets one of the knobs of the control panel is the igniter knob. See in Fig. 2B below where examiner label the igniter.) connected to the burning can (examiner interprets as a burner is inside the grill apparatus which is not shown in the figure. The four boundaries of the burner are defined as the burning can.) in the vicinity of the burner (examiner interprets that the control panel includes control knobs, and igniter which are shown in the Figure. 2B below where examiner label the control knobs and igniter), wherein the power knob (102) is operable to actuate the igniter (One of the knobs on the control panel is defined as the igniter knob (Line 19-23, para[0023])).  

    PNG
    media_image10.png
    409
    606
    media_image10.png
    Greyscale
  

    PNG
    media_image11.png
    346
    487
    media_image11.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He to modify the teachings of Civilla as including igniter knob on the control panel to improve the outdoor grill features. Having all control knobs at one control panel would improve the usability of the apparatus that users could manage the apparatus with less effort. Therefore, it would save a lot of time and not having to search for the other knobs. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over He (US 10638882 B1), Scott, and Civilla (US 20150159773 A1) as applied to claim 1, and further in view of Gagas et al. (US 20100163549 A1). 

He teaches above invention and is silent on the apparatus comprising a blower connected to an internal face of one of the plates, wherein the blower is operable to blow air toward the motor.  

Gagas teaches:

Regarding Claim 2, Gagas teaches the cooking apparatus, comprising a blower (214) connected (examiner interprets as a blower has four boundaries as a housing which are connected.) to an internal face of one of the plates, wherein the blower(214) is operable to blow air toward the motor(79).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He to have the teaching of Gagas as described as connect a blower and fan as a single unit. This modification will help users to effective operate by pressing/ utilizing a single knob. Doing so would optimize the cooking apparatus features and reduce the number of control knobs having to include on the control panel.     


Regarding Claim 5, He discloses the cooking apparatus according to claim 1, comprising a grid (examiner interprets “grid” as a segment that is inserted under the casing (See Fig. 8 below where examiner label the grid.) located below the fan (116B), wherein the motor (116M) comprises a mandrel (See annotated Fig.8 below where examiner label originally not label the element) connected (examiner interprets “connected” as indirect connection.) to the fan (116B) in the protuberance (See annotated Fig. 4 below where examiner label originally not label the protuberance.).  

    PNG
    media_image12.png
    294
    630
    media_image12.png
    Greyscale


    PNG
    media_image8.png
    576
    680
    media_image8.png
    Greyscale



Regarding Claim 6, He discloses the cooking apparatus according to claim 5, wherein the grid (See annotated Fig.8 below where examiner label the grid) is inserted in one of the casing (126, See in Fig. 8 below where examiner label the grid is inserted the casing.) and the top plate (124) between the frying chamber (104A, 104B, 104C) and the fan (116B).  


    PNG
    media_image12.png
    294
    630
    media_image12.png
    Greyscale


Regarding Claim 7, He discloses the cooking apparatus according to claim 1, comprising a pot (120, See in Fig. 5 below) formed with a front panel (136) covering the opening of the control panel (See annotated Fig.1 below where examiner label the control panel), wherein the pot is movable into the frying chamber (104A, 104B, 104C) via the entrance (examiner interprets the entrance location where frying chamber could insert or pull out of the apparatus.) and the opening (See annotated Fig. 2 below where examiner label originally not label the opening).  


    PNG
    media_image13.png
    549
    574
    media_image13.png
    Greyscale
  
    PNG
    media_image2.png
    321
    441
    media_image2.png
    Greyscale


    PNG
    media_image14.png
    496
    746
    media_image14.png
    Greyscale


Regarding Claim 8, The cooking apparatus according to claim 7, wherein the pot (120) comprises a handle (134) connected to the front panel (136).  

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 10638882 B1) in view of Scott (US 20220018539 A1) and Civilla (US 20150159773 A1) as applied to claim 2 above, and further in view of Dahle (US 20190365152 A1).

He teaches the invention above and is silent on a regulator electrically connected to the motor and the blower, wherein the regulator is located on an internal face of the control panel. A time knob, connected to the regulator, wherein the time knob is located out of the control panel.  
 
Dahle teaches:

Regarding Claim 3, Dahle teaches the cooking apparatus as multiple independent cooking modes and method, wherein a regulator (152, examiner identifies that He description of “regulator” is equivalent to the controller of Dahle. Therefore, the regulator and controller function exactly what invention are intended to carry out. The description refers to Line 4-36, para[0040]) electrically connected to the motor (104) and the blower(128, 138), wherein the regulator (152) is located on an internal face (examiner interprets “internal face” as built into the control panel) of the control panel(150).  

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He as described in Dahle. That is because the regulator could function the same as a controller, which would further manage and monitor the cooking apparatus. Therefore, the users will be able to maintain the control features as they desire and enjoy cooking experience.

Regarding Claim 4, , Dahle further teaches the cooking apparatus include multiple independent cooking modes, comprising a time knob (156), (para[0041]) connected to the regulator (152), wherein the time knob (156) is located out of the control panel(150).  

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He to incorporate the teachings of Dahle to enhance the cooking apparatus features of time knob. This modification allows users to input a period of time for cooking (para[0040]) which further automates the cooking process.


Claim(s) 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 10638882 B1) in view of Scott (US 20220018539 A1) and Civilla  (US 20150159773 A1) as applied to claim 1, and further in view of Dahle (US 20190365152 A1) as applied in claim 2 and claim 3, and  further in view of Therrien (US 10837647 B2).

He teaches above invention and is silent on a manifold connected to the valve. A chimney connected to the flying chamber. An exhaust pipe comprising an end connected to the frying chamber and another end in communication with an aperture made in one of the plates, wherein the chimney comprises a flange connected to the plate so that the chimney is in communication with the exhaust pipe.

Therrien teaches:

Regarding Claim 9, Therrien further teaches the cooking apparatus as combination assembly, comprising a manifold (110) connected to the valve (examiner refers to “a valve” as the plurality of burner knob where the control of fuel gas flow is adjusted. (Col 6, Line 5)).  

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He to incorporate the teachings of Therrien such as including a manifold connected to the valve. This modification allows users to adjust a high or low intensity of the heat applied to a burner so that would impact the cooking time.  

Regarding Claim 10, Therrien further teaches the cooking apparatus incorporates combination assembly, comprising a chimney (See annotated Fig. 5 below where examiner label the chimney) connected to the frying chamber (60, examiner equates “frying chamber” as the chamber (60) where users can use this chamber for all cooking purposes. (Col. 3, Line 9-15)).  

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He to incorporate the teachings of Therrien as described by the chamber (Col. 3, Line 9-15). The modification allows users to have a chamber for all cooking purposes. Additionally, attaching a chimney to the cooking apparatus helps redirect the smoke from the users. Therefore, the users would have a better cooking experience. 

Regarding Claim 11, Therrien further teaches the cooking apparatus comprises combination assembly, comprising an exhaust pipe (78) comprising an end connected to the frying chamber (60) and another end in communication with an aperture made in one of the plates (64), wherein the chimney (examiner determines “ chimney” as the end of pipe (78) exposes to an atmosphere air (See annotated Fig. 5 below where examiner label originally not label the elements) comprises a flange (According to the dictionary definition “flange” is a rib or rim for strength, for guiding, or for attachment to another object. https://www.merriam-webster.com/dictionary/flange, accessed 12/8/2022. Therefore, there must be a flange in  between the chimney and the apparatus to have a proper connection.) connected to the plate (64) so that the chimney (See annotated Fig. 5 below where examiner label the chimney) is in communication (examiner interprets “in communication ” as the chimney is connected to the primary component/apparatus. ) with the exhaust pipe (78).

    PNG
    media_image15.png
    682
    509
    media_image15.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified He to incorporate the teachings of Therrien to modify the chimney connected to the cooking apparatus. Doing so, it would improve users experience in using grilling apparatus. Because the chimney would help redirect smoke to the other directions so that users could avoid having to breathe in the smoke.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINT W. ZAW whose telephone number is (571)272-6948. The examiner can normally be reached M-F: 7:30 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WINT W ZAW/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761